 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10

11   THOMAS WADE ROBINSON,             CASE NO. EDCV 19-0007 DMG (SS)

12                  Petitioner,

13        v.                           ORDER DISMISSING HABEAS ACTION

14   COUNTY OF SAN BERNARDINO, et      WITHOUT PREJUDICE
     al.,
15
                    Respondents.
16

17

18        On January 2, 2019, Thomas Wade Robinson (“Petitioner”), a
19   California state prisoner proceeding pro se, filed a Petition for
20   Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254.
21   Section 2254 empowers the court to “entertain an application for a
22   writ of habeas corpus in behalf of a person in custody pursuant to
23   the judgment of a State court . . . on the ground that he is in
24   custody in violation of the laws of the Constitution or laws or
25   treaties of the United States.”   28 U.S.C. § 2254(a).
26

27        The court need neither grant the writ nor order a return if
28   “it appears from the application that the applicant or person
 1   detained is not entitled thereto.”           28 U.S.C. § 2243; see also Rule
 2   4 of the Rules Governing Section 2254 Cases in the United States
 3   District Courts.       It is evident from the face of the Petition that
 4   Petitioner is not challenging the legality of his conviction or
 5   otherwise claiming to be in custody in violation of the laws of
 6   the Constitution or laws or treaties of the United.                   (See Petition
 7   at 1–8).     Accordingly, this Court concludes that the jurisdictional
 8   requisite for a § 2254 habeas petition has not been met.
 9

10          “Challenges     to     the   validity      of    any   confinement       or     to
11   particulars affecting its duration are the province of habeas
12   corpus; requests for relief turning on circumstances of confinement
13   may be presented in a [42 U.S.C.] § 1983 action.”                      Muhammad v.
14   Close, 540 U.S. 749, 750 (2004) (per curiam) (citation omitted);
15   see Wilkinson v. Dotson, 544 U.S. 74, 79 (2005) (habeas is the
16   proper vehicle where the prisoner “seeks either immediate release
17   from   prison,    or    the    shortening    of    his   term   of    confinement”)
18   (citation omitted).           However, claims that “would not necessarily
19   lead    to   [a   prisoner’s]       immediate      or    earlier      release        from
20   confinement” do not fall within “the core of habeas corpus” and
21   must be brought under § 1983.            Nettles v. Grounds, 830 F.3d 922,
22   935 (9th Cir. 2016) (en banc) (citation omitted).
23

24          The   Petition       challenges   the      conditions     of    Petitioner’s
25   confinement, not the fact or duration of that confinement.                           (See
26   Petition at 2–4).       Petitioner contends that health care and medical
27   conditions at High Desert Detention Center (“HDDC”) in Adelanto,
28   California, where he is incarcerated, are “very substandard.”                        (Id.

                                              2
 1   at 3).    He asserts that the doctors and nurses at HDDC “refuse to
 2   treat” his “accute [sic] medical condition.”        (Id.).   As “grounds”
 3   for federal habeas relief, Petitioner asserts claims under the
 4   Eighth and Fourteenth Amendments for deliberate indifference to
 5   his serious medical needs, along with violation of the Americans
 6   with Disabilities Act.    (Id. at 4).     Such claims do not fall within
 7   the “core of habeas corpus” and may be raised only in a § 1983
 8   action.
 9

10        The Court has considered whether to ignore the erroneous
11   labeling of the Petition and construe this pleading as a civil
12   rights complaint.    “[A] district court may construe a petition for
13   habeas corpus to plead a cause of action under § 1983 after
14   notifying   and   obtaining    informed   consent   from   the   prisoner.”
15   Nettles, 830 F.3d at 936; see also id. (“If the complaint is
16   amenable to conversion on its face, meaning that it names the
17   correct defendants and seeks the correct relief, the court may
18   recharacterize the petition so long as it warns the pro se litigant
19   of the consequences of the conversion and provides an opportunity
20   for the litigant to withdraw or amend his or her complaint.”)
21   (citation omitted).
22

23        In this case, however, any such conversion would result in a
24   duplicative complaint.     On December 27, 2018, Petitioner filed a
25   Civil Rights Complaint pursuant 42 U.S.C. § 1983 based on the same
26   incidents    at   issue   in    the   instant   Petition     and    raising
27   substantially the same claims under the Eighth and Fourteenth
28   Amendments and the Americans with Disabilities Act.              See Thomas

                                           3
 1   Wade Robinson v. County of San Bernardino, et al., No. EDCV 18-
 2   2673 DMG (SS) (C.D. Cal. filed Dec. 27, 2018).     Accordingly, the
 3   Court declines to convert the current Petition into a § 1983 action,
 4   as Petitioner already has a pending § 1983 complaint based on the
 5   same allegations.
 6

 7        Consistent with the foregoing, IT IS ORDERED that judgment be
 8   entered dismissing this action without prejudice.     IT IS FURTHER
 9   ORDERED that the Clerk of Court serve a copy of this Order and the
10   Judgment on Petitioner at his current address of record.
11

12        LET JUDGMENT BE ENTERED ACCORDINGLY.
13

14

15

16   DATED:   March 5, 2019
17

18                                                       ___       ____
                                          DOLLY M. GEE
19                                        UNITED STATES DISTRICT JUDGE
20

21   PRESENTED BY:
22

23   _______   /S/
     SUZANNE H. SEGAL
24   UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                      4
